                                                                                       1   ILG Legal Office, P.C.
                                                                                           Stephen Noel Ilg (SBN 275599)
                                                                                       2   1001 Bayhill Dr., 2nd Floor
                                                                                       3   San Bruno, California 94066
                                                                                           Tel: (415) 580-2574
                                                                                       4   Fax: (415) 735-3454
                                                                                           Email: silg@ilglegal.com
                                                                                       5
                                                                                       6   Attorneys for Plaintiff GEORGE BRIER

                                                                                       7                                 UNITED STATES DISTRICT COURT
                                                                                       8
                         555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                          1001 Bayhill Drive, Second Floor, San Bruno, CA 94066




                                                                                       9
                             505 14th Street, Ninth Floor, Oakland, CA 94612




                                                                                      10     GEORGE BRIER, on behalf of himself, all            Case No. 17-cv-01856-RS
                                 Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                      11     others similarly situated, and the general
                                                                                             public,                                            STIPULATION AND [PROPOSED]
                                                                                      12                                                        ORDER FOR DISMISSAL WITH
ILG Legal Office, P.C.




                                                                                                                                                PREJUDICE
                                                                                                                     Plaintiffs,
                                                                                      13
                                                                                                             vs.                                FRCP 41(a)(1)(A)(ii)
                                                                                      14
                                                                                             GAMESTOP CORP., a Delaware
                                                                                      15     corporation, and DOES 1 through 100,
                                                                                             inclusive,
                                                                                      16
                                                                                      17                             Defendants.
                                                                                                                     Defendants.
                                                                                      18
                                                                                      19
                                                                                      20
                                                                                                                                     STIPULATION
                                                                                      21
                                                                                                  WHEREAS, on October 25, 2017, the Court granted GameStop's motion to compel
                                                                                      22
                                                                                           arbitration as to Brier's first eight claims, dismissing Brier's class claims and staying his
                                                                                      23
                                                                                           representative PAGA claim pending arbitration of Brier's individual claims. Plaintiff GEORGE
                                                                                      24
                                                                                           BRIER and Defendant GAMESTOP CORPORATION (“Defendant”) (collectively, the
                                                                                      25
                                                                                           “Parties”), acting through counsel, and pursuant to Federal Rule of Civil Procedure
                                                                                      26
                                                                                           41(a)(1)(A)(ii), hereby stipulate, in consideration of a negotiated settlement executed by them,
                                                                                      27
                                                                                           to the dismissal of this action with prejudice, including all claims and counterclaims stated
                                                                                      28
                                                                                                                                           -1-
                                                                                                                                Brier v. GameStop Corp.
                                                                                                             Stipulation and [Proposed] Order for Dismissal with Prejudice
                                                                                       1   herein against all Parties, with the exception of the representative action claims which are

                                                                                       2   dismissed without prejudice as to all individuals except Plaintiff, with each party to bear its own

                                                                                       3   attorney's fees and costs.

                                                                                       4          It is so stipulated.

                                                                                       5
                                                                                       6   Dated: January 04, 2019                       ILG Legal Office, PC
                                                                                       7                                                 /s/ Stephen Noel Ilg
                                                                                       8                                                 _________________________________________
                                                                                                                                         Stephen Noel Ilg
                         555 California Street, Suite 4925, San Francisco, CA 94104
                          1001 Bayhill Drive, Second Floor, San Bruno, CA 94066




                                                                                       9                                                 Attorneys for Plaintiff GEORGE BRIER
                             505 14th Street, Ninth Floor, Oakland, CA 94612




                                                                                      10
                                 Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                      11
                                                                                      12   Dated: January 04, 2019                       Morgan, Lewis & Bockius LLP
ILG Legal Office, P.C.




                                                                                      13                                                 /s/ Carrie A. Gonell
                                                                                      14                                                 _________________________________________
                                                                                                                                         Carrie Gonell
                                                                                      15                                                 Attorneys for Defendant GAMESTOP CORP.
                                                                                      16
                                                                                      17
                                                                                      18
                                                                                      19
                                                                                      20
                                                                                      21
                                                                                      22
                                                                                      23
                                                                                      24
                                                                                      25
                                                                                      26
                                                                                      27
                                                                                      28
                                                                                                                                           -2-
                                                                                                                                Brier v. GameStop Corp.
                                                                                                             Stipulation and [Proposed] Order for Dismissal with Prejudice
                                                                                       1                                        [PROPOSED] ORDER

                                                                                       2          The stipulation of the Parties is approved. The entire action is hereby dismissed with

                                                                                       3   prejudice, with all parties to bear their own attorneys’ fees and costs.

                                                                                       4          IT IS SO ORDERED.

                                                                                       5
                                                                                       6   Dated: _____________________
                                                                                                   1/4/19
                                                                                       7
                                                                                       8                                                         __________________________________
                         555 California Street, Suite 4925, San Francisco, CA 94104
                          1001 Bayhill Drive, Second Floor, San Bruno, CA 94066




                                                                                       9                                                         HONORABLE Judge Richard Seeborg
                             505 14th Street, Ninth Floor, Oakland, CA 94612




                                                                                      10                                                         United States District Judge
                                 Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                      11
                                                                                      12
ILG Legal Office, P.C.




                                                                                      13
                                                                                      14
                                                                                      15
                                                                                      16
                                                                                      17
                                                                                      18
                                                                                      19
                                                                                      20
                                                                                      21
                                                                                      22
                                                                                      23
                                                                                      24
                                                                                      25
                                                                                      26
                                                                                      27
                                                                                      28
                                                                                                                                          -3-
                                                                                                                               Brier v. GameStop Corp.
                                                                                                            Stipulation and [Proposed] Order for Dismissal with Prejudice
